STEPHENS, Justice,
dissenting.
I respectfully dissent. While I agree with the majority that “all relevant facts and circumstances going to show the condition of the accused’s mind are admissible in prosecutions for murder and voluntary manslaughter” and that “in determining the admissibility of any type of evidence, the probative value of the evidence must be weighed against its prejudicial and inflammatory qualities,” I do not agree that in this case the probative value of the excluded testimony is outweighed by its prejudicial and inflammatory qualities.
At the hearing on the State’s motion in limine, Gardner testified that because of his own past experiences, he would not have been so afraid of Lyons had he not known that Lyons had been in the penitentiary for murder and that knowing this had a lot to do with his decision to shoot Lyons. Because Gardner’s state of mind at the time of the offense is relevant to mitigation of punishment under section 19.06 of the Texas Penal Code and Steihl v. State, 585 S.W.2d 716, 718 (Tex.Crim.App.1979), cert. denied, 449 U.S. 1114, 101 S.Ct. 926, 66 L.Ed.2d 843 (1981), I would hold that the probative value of the excluded testimony outweighed its prejudicial and inflammatory qualities.
Further, although not effective until September 1, 1986, I note that Rule 403 of the Texas Rules of Criminal Evidence provides:
Exclusion of Relevant Evidence on Special Grounds. Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by consideration of undue delay or needless presentation of cumulative evidence.
Tex.R.Crim.Ev. 403 (effective September 1, 1986). See United States v. McRae, 593 F.2d 700, 707 (5th Cir.1979) (relevant evidence is inherently prejudicial; it is only where the unfair prejudice of the evidence substantially outweighs its probative value that exclusion of the relevant evidence is permitted). I believe that, in the case at bar, the danger of unfair prejudice does not *281substantially outweigh the probative value of the excluded testimony.
Although Gardner was permitted to offer other evidence of his state of mind at the time of the offense, the excluded testimony shows the extent, reasonableness, and plausibility of Gardner’s fear of Lyons and of Gardner’s state of mind at the time of the offense. In that the sole purpose of testimony on a plea of guilty is to enable the jury to intelligently exercise the discretion which the law vests in them to assess punishment, Hoffert v. State, 623 S.W.2d 141, 145 (Tex.Crim.App.1981), the testimony was relevant and its exclusion was error. Because there is a reasonable possibility that the excluded testimony would have affected the punishment assessed by the jury, see Williams v. State, 643 S.W.2d 136, 138 (Tex.Crim.App.1983), and in light of the punishment assessed, the judgment should be reversed and the cause remanded.